Per Curiam,
In view of the facts which the testimony in this case tended to prove, there is nothing in either of the nineteen specifications of error that requires a reversal of the judgment. It is conceded that, for the purpose of supplying water to the people of Connellsville for domestic and other purposes, defendant company diverted from its regular channel a considerable quantity of water which otherwise would have flowed through and over plaintiff’s lands, lying on either side of the stream below the point at which the water was diverted. It was also shown by competent evidence that, in consequence of said diversion of the water, plaintiff sustained damages. Without referring in detail to the testimony bearing on that and other questions involved in the issue, it is sufficient to say that it presented a proper case for the consideration of the jury; and it was fairly submitted to them, by the learned judge who specially presided at the trial, with substantially accurate and adequate instructions. We find nothing in either of the specifications that requires discussion.
Judgment affirmed.